IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31204


     ASTORIA ENTERTAINMENT, INC.,

                                           Plaintiff-Appellee,

                                 v.

     EDWIN W. EDWARDS, ET AL.,

                                           Defendants,

     EDWARD J. DEBARTOLO, JR.; ROBERT GUIDRY;
     BOYD KENNER, INC.; LOUISIANA GAMING
     ENTERPRISES, INC; BOYD LOUISIANA LLC;
     CROWN GROUP, INC.; BOOMTOWN, INC.;
     BOYD GAMING, INC.

                                           Defendants-Appellants.

                        --------------------
            Appeal from the United States District Court
         for the Eastern District of Louisiana, New Orleans
                             98-CV-3359-K
                        --------------------
                           January 7, 2003

Before DAVIS, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellants appeal from the determination of the district

court that it would not exercise jurisdiction over state law

claims after dismissing all of the federal claims.       When a matter

is still in the pleadings stages of litigation, the general rule


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
is to dismiss pendant state claims if all the federal claims are

dismissed.     See McClelland v. Gronwaldt, 155 F.3d 507, 519 (5th

Cir. 1998)(citing Wong v. Stripling, 881 F.2d 200, 204 (5th Cir.

1989)); cf. Batiste v. Island Records Inc., 179 F.3d 217, 227-28

(5th Cir. 1999) (holding that the district court did abuse its

discretion by dismissing pendant state law claims when the case

had moved beyond the pleadings, substantial discovery had taken

place, and trial was one month away).    Here, it is undisputed

that no discovery has taken place in this matter and the

litigation is still in the pleadings stage.    Given these

circumstances, we find that the district court did not abuse its

discretion.    Accordingly, the determination of the district court

is AFFIRMED.




                                   2